Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 51-62 and 70-75 are pending in this application. Claims 59-62 are allowed is allowed. The rejection of claims 51-58 and 70-75 under 35 U.S.C. 112, first paragraph, is maintained for the reasons of record as set forth today and in the Office Action dated December 2, 2020.

Response to Arguments
Regarding Claim Rejections - 35 USC § 112, first paragraph-CANCER
Applicant's arguments filed on May 3, 3032 have been fully considered but they are not persuasive. Applicant contends that since the claims have been amended to not reflect “all types of cancer”, then the claims are enabled, and thus, complies with 35 USC § 112, first paragraph enablement requirement.  However, Applicant arguments are inexact and misplaced.
First, Examiner will remind applicant that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to: the breadth of the claims; nature of the invention; state of the prior art; level of one of ordinary skill; level of predictability in the art; amount of direction provided by the inventor; existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 51-58 and 70-75 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter 
The treatment of such a broad range of immunological disorders, neurological disorders, and cancers generally cannot possibly be considered enabled.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
.	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
Ex parte Stevens, 16 USPQ2d 1379 a claim to “ A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors and the analysis is as follows:
The breadth of the claims
(a) Scope of the compounds
The breath of the instant claims are seen to encompass methods for treating the following cancers:

    PNG
    media_image1.png
    102
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    66
    645
    media_image2.png
    Greyscale

by administering to a patient in need of such treatment a therapeutically effective amount of a compound of the following compounds:

    PNG
    media_image3.png
    331
    642
    media_image3.png
    Greyscale

Thus, the claims are extremely broad.
(b) Scope of the diseases covered.  Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. Here are some assorted categories:
A. CNS and cerebral cancers cover a very diverse range of cancers in many categories and subcategories. There are an immense range of neuroepithelial tumors. Gliomas, the most common subtype of primary brain tumors, most of which are 
B. Carcinomas of the Liver include hepatocellular carcinoma, combined hepatocellular cholangiocarcinoma, cholangiocarcinoma (intrahepatic), bile duct cystadenocarcinoma and undifferentiated carcinoma of the liver.  There is also cancer of the blood vessels in the liver  (hemangioendothelioma), primary non-hodgkin's lymphoma of the liver, undifferentiated liver sarcoma (also known as undifferentiated embryonal sarcoma), primary pleomorphic liver sarcoma, angiosarcoma of the liver, and primary malignant melanoma of the liver.  Most liver cancers are secondary, especially those originating in the breast, lung, or gallbladder, as well as both Hodgkin's or non-Hodgkin's lymphoma.
C. The main types of lung and pleural cancer are small cell (i.e. oat cell, including combined oat cell), adenocarcinomas, bronchioloalveolar carcinomas (nonmucinous, mucinous, and mixed mucinous and nonmucinous or indeterminate cell type), acinar, papillary carcinoma, solid adenocarcinoma with mucin, adenocarcinoma with mixed subtypes, well-differentiated fetal adenocarcinoma, mucinous (colloid) adenocarcinoma, mucinous cystadenocarcinoma, signet ring adenocarcinoma, and clear cell adenocarcinoma), squamous cell (papillary, clear cell, small cell and  basaloid), mesothelioma (including epithelioid, sarcomatoid, desmoplastic and biphasic) and large cell carcinoma (which include large-cell neuroendocrine carcinoma, combined large-cell neuroendocrine carcinoma, basaloid carcinoma, clear cell carcinoma 
E. Thyroid cancer comes in four forms: papillary thyroid cancer, follicular thyroid cancer, anaplastic thyroid cancer, and medullary thyroid cancer.  

G. Non-melanoma skin cancers are quite varied. There is a very wide range of carcinomas of the skin, most notably the basal cell carcinomas (BCC), including  superficial BCC, nodular BCC (solid, adenoid cystic), infiltrating BCC, sclerosing BCC (desmoplastic, morpheic), fibroepithelial BCC, BCC with adnexal differentiation, follicular BCC, eccrine BCC, basosquamous carcinoma, keratotic BCC, pigmented BCC, BCC in basal cell nevus syndrome, micronodular BCC.  Another important family is the squamous cell carcinomas (SCC) which include spindle cell (sarcomatoid) SCC, acantholytic SCC, verrucous SCC, SCC with horn formation, and lymphoepithelial SCC, along with less well classified SCCs such as papillary SCC, clear cell SCC, small cell SCC, posttraumatic (e.g., Marjolin ulcer) and metaplastic (carcinosarcomatous) SCC.  Another family is the eccrine carcinomas including sclerosing sweat duct carcinoma (syringomatous carcinoma, microcystic adnexal carcinoma), malignant mixed tumor of the skin (malignant chondroid syringoma), porocarcinoma, malignant nodular hidradenoma, malignant eccrine spiradenoma, mucinous eccrine carcinoma, adenoid cystic eccrine carcinoma, and aggressive digital papillary adenoma/adenocarcinoma. Other carcinomas of the skin include epidermal carcinomas, Paget disease, mammary Paget disease, merkel cell carcinoma  (neuroendocrine cancer of the skin), extramammary paget disease adnexal carcinomas, apocrine carcinoma, sebaceous 
H. There are many types of colorectal cancers. The carcinomas include 
adenocarcinoma; mucinous adenocarcinoma; signet-ring cell carcinoma;
small cell carcinoma;  adenosquamous carcinoma;  medullary carcinoma;  choriocarcinoma; and undifferentiated carcinoma. The malignant lymphomas include marginal zone B-cell lymphoma of mucosa-associated lymphoid tissue type; mantle cell lymphoma;  Diffuse large B-cell lymphoma; Burkitt lymphoma; and  Burkitt-like/atypical Burkitt lymphoma.  There are also some carcinoid tumors, sarcomas (including  GISTs, leiomyosarcoma, hemangiosarcoma, angiosarcoma, Kaposi sarcoma, fibrosarcoma, neurofibrosarcoma and Leiomyosarcoma), primary plasmacytoma of the colon and primary malignant melanoma of the colon.  A wide variety of cancers are secondary to the colon, e.g. ovarian carcinoma.
I. Renal carcinomas comprise the papillary renal cell carcinoma (which has two subtypes, type 1 and type 2, with very different prognostic values), clear cell renal carcinoma, chromophobe renal carcinoma, collecting duct renal carcinoma, and some unclassified carcinomas. Renal sarcomas include leiomyosarcoma, fibrosarcoma, rhabdomyosarcoma, malignant fibrous histiocytoma, liposarcoma of the kidney, malignant hemangiopericytoma, angiosarcoma of the kidney, osteosarcoma, synovial sarcoma, chondrosarcoma of the kidney, malignant mesenchymoma, and clear cell 
J. Prostate Cancer is not a single disease or group of very closely related disorders, but ranges over a very wide variety of cancer types. It embraces various adenocarcinomas of the prostate, including prostatic ductal adenocarcinoma, adenocarcinoma with paneth-like cells, clear cell adenocarcinoma, foamy gland adenocarcinoma, adenocarcinoma of Cowper’s glands, and atrophic adenocarcinoma.  It includes a huge variety of  carcinomas, including mucinous carcinomas of the prostate, prostatic carcinoma of xanthomatous type, signet ring cell carcinoma of the prostate, neuroendocrine small cell carcinoma of the prostate, and other  small cell carcinomas of the prostate, adenosquamous and squamous cell carcinomas, basaloid and adenoid cystic carcinoma, sarcomatoid carcinoma of the prostate, lymphoepithelioma-like carcinoma of the prostate, urothelial (transitional cell) carcinoma (which can be primary in the prostate gland or represent secondary spread from the urinary bladder), basaloid carcinoma,  pseudohyperplastic carcinoma, and primary carcinoma of the seminal vesicles. There are also assorted sarcomas of the prostate, including Angiosarcoma, Embryonal rhabdomyosarcoma, Stromal sarcoma, Synovial sarcoma, Leiomyosarcoma, and chondrosarcoma of the prostate, which can be primary 
K. The carcinomas of the bile ducts are of numerous types, including carcinoma in situ, adenocarcinoma, papillary adenocarcinoma, adenocarcinoma (intestinal-type), mucinous adenocarcinoma, clear cell adenocarcinoma, signet ring cell carcinoma, adenosquamous carcinoma, squamous cell carcinoma, small cell carcinoma (oat cell carcinoma), Cholangiocarcinoma and undifferentiated carcinoma of the  bile ducts. There is also a primary malignant melanoma of the bile duct, a carcinoid tumor, as well as myeloid, nonleukemic granulocytic, and botryoid sarcomas of the bile ducts. There is also primary non-Hodgkin's lymphoma, diffuse large B cell lymphoma, and follicular lymphoma of the bile ducts.
L. Breast cancers come in great variety. The most important category of breast cancers is the ductal cancers.  These come in an assortment of types. Presently, these are divided into the following categories: intraductal (in situ); invasive with predominant intraductal component; invasive, NOS; Comedo; Inflammatory (IBC); medullary with lymphocytic infiltrate; mucinous carcinoma (colloid carcinoma); papillary carcinoma; scirrhous; tubular; and other.  Another category is the Lobular breast cancers, which can be in situ, Invasive with predominant in situ component, and Invasive. There is Paget’s disease of the nipple, which can be also with intraductal carcinoma or with invasive ductal carcinoma. There is adenomyoepithelioma , a dimorphic tumor 
M. Ovarian cancers are a heterogeneous group of tumors.  The most important 
N. The most important of the cancers of the uterus are the Endometrial Carcinomas. The great majority of these are endometrioid; others include uterine papillary serous tumor (upst), clear cell carcinoma, mucinous and squamous. There is also plexiform tumorlet, Intravenous leiomyomatosis, benign metastasizing leiomyoma, leiomyomatosis peritonealis disseminate and leiomyosarcoma. Endometrial Tumors include endometrial stromal nodule, endolymphatic stromal myosis, and endometrial stromal sarcoma. There are the mixed tumors: Müllerian adenosarcoma and Malignant mixed mesodermal tumors (MMMT). Other sarcomas are rhabdosarcoma, osteosarcoma, chondrosarcoma and hemangiopericytoma. Some uterine cancers are secondary, starting in e.g. the tissue that begins to develop immediately after 
O. There are several main types of stomach cancers, which are very different from each other. (1) Lymphomas of the stomach are found in the wall of the stomach. These come in two main categories.  One is the Non-Hodgkin's lymphomas of the stomach, including MALT lymphoma, and assorted Large Cell Lymphoma of the Stomach such as anaplastic Ki-1 (CD30) positive large cell lymphoma.  The other is Hodgkin Lymphoma in the Stomach.  These include both lymphomas which are primary to the stomach, and nodal lymphomas that have spread to the stomach from e.g. the spleen or liver and are thus secondary.  There are Tertiary gastric lymphomas as well.  (2) Gastric stromal tumors (GISTs) develop from the tissue of the stomach wall. There are an assortments of these; GISTs vary from cellular spindle cell tumors to epithelioid and pleomorphic ones. (3) Carcinoid tumors are tumors of hormone-producing cells of the stomach.  These are classified into are classified into those that are associated with hypergastrinemic states (type 1, atrophic gastritis, pernicious anemia); Zollinger-Ellison syndrome [ZES] tumors (type 2), and tumors without hypergastrinemia (type 3 or  sporadic).  (4) Carcinoma of the Stomach exists in five types: papillary, tubular, mucinous, signet-ring cell adenocarcinoma and undifferentiated carcinoma. (5) There is a primary malignant melanoma of the stomach (6) Soft tissue sarcomas, most notably leiomyosarcoma of the stomach.  
P. Cancers of the lymph glands are of course the lymphomas. There are also carcinomas of the lymph nodes, including large cell carcinoma of the lymph nodes, metastatic squamous cell carcinoma of the lymph nodes, primary neuroendocrine 
soft part sarcoma, angiosarcoma of the cervix, malignant peripheral nerve sheath tumor of the cervix; cervical leiomyoma; and rhabdomyoma of the cervix.  There are also some mixed epithelial and mesenchymal tumors, including carcinosarcoma (malignant müllerian mixed tumor), adenosarcoma, Wilms tumor, typical and atypical polypoid adenomyoma, and papillary adenofibroma of the cervix.  There are also melanocytic tumors, including primary malignant melanoma of the cervix and blue naevus of the cervix.  There are also germ cell type tumors, including yolk sac tumor, dermoid cyst, and mature cystic teratoma of the cervix. There is also primary choriocarcinoma of the cervix, which does not fit well into any category. There are also numerous cancers secondary to the cervix.
Q. Bladder cancers.  Most cases of bladder cancers are transitional cell (urothelial) carcinoma, which includes non-invasive papillary urothelial carcinoma, flat urothelial carcinoma in situ (CIS), superficially invasive urothelial carcinoma, and muscle invasive tumors. Adenocarcinomas of the bladder include Primary Adenocarcinoma (urachal and non-urachal), Prostatic adenocarcinoma, Gastro-intestinal adenocarcinomas and Clear cell carcinoma. Squamous cell carcinomas include Verrucous carcinomas, and a secondary squamous cell carcinoma of the bladder, from the cervix. Small cell carcinomas include Primary small cell carcinoma of the bladder and the secondary small cell carcinoma ('reserve cell carcinoma') of the lung. Lymphomas include the primary lymphomas (Low grade B-cell lymphoma of 
R. Bone Cancers. Primary cancers of the bone itself are of eight types. Osteosarcoma (Osteogenic Sarcoma), Chondrosarcoma (which actually develops in the cartilage tissue), Ewing's Sarcoma, Malignant fibrous histiocytoma, Fibrosarcoma, Giant cell tumor of the bone (Osteoclastoma), Adamantinoma (which develops almost exclusively in the long bones, and occurs in two forms, classic and differentiated) and Chordoma.  Secondary bone cancers can come from a wide variety of sources, but most commonly arise in the breast, prostate, lung, kidney and thyroid.
S. The Non-Hodgkin lymphomas fall into four categories. The first is the Precursor B-cell tumor, i.e. Precursor B-lymphoblastic leukemia/lymphoma.  The second are the mature B-cell neoplasms: Chronic lymphocytic leukemia/small lymphocytic lymphoma; B-cell prolymphocytic leukemia; Splenic marginal zone lymphoma; Hairy cell leukemia; Splenic lymphoma/leukemia, unclassifiable (including Splenic diffuse red pulp small B-cell lymphoma and Hairy cell leukemia-variant); Lymphoplasmacytic lymphoma (Waldenström macroglobulinemia); the Heavy chain diseases (Alpha heavy chain disease, Gamma heavy chain disease, Mu heavy chain disease); Plasma cell myeloma; Solitary plasmacytoma of bone; Extraosseous 
T. Classical Hodgkin’s lymphoma comes in four forms: Nodular sclerosis classical Hodgkin lymphoma; Lymphocyte-rich classical Hodgkin lymphoma; Mixed cellularity classical Hodgkin lymphoma; and Lymphocyte-depleted classical Hodgkin lymphoma. Nodular lymphocyte-predominant Hodgkin lymphoma is also considered to be a subtype of Hodgkin lymphoma. 
U.  Cancer of the Pancreas. These cancers are primarily carcinomas.  There is duct cell carcinoma, acinar cell carcinoma, papillary mucinous carcinoma, signet ring carcinoma, medullary carcinoma, squamous carcinoma, adenosquamous carcinoma, undifferentiated carcinoma, colloid carcinoma (mucinous carcinoma or mucinous non-cystic carcinoma), giant cell carcinoma, and small cell carcinoma. Cancers of the endocrine part of the pancreas (islet cell tumors) include insulinoma, glucagonoma, somatostatinoma, gastrinoma, VIPoma, carcinoid, ACTHoma, GRFoma, PTF-like-oma, neurotensinoma, and Multiple Endocrine Neoplasia Type 1 (MEN1). Neurofibromatosis (NF) Type 1 is usually included with this category. There are mixed types, notably 
V. Cancer of the small bowel. Adenocarcinoma, usually devided into non-ampullary and ampullary, is the most common type, and usually occurs in the duodenum. One variant of this is a small cell carcinoma Sarcomas include both the gastrointestinal stromal tumor, as well as assorted non-GIST  sarcomas, including leiomyosarcomas, angiosarcomas,  and malignant fibrous histocytomas. The neuroendocrine tumors of the small bowel are usually carcinoid tumors and are typically seen in the ileum; gastrin G-cell tumors account for a majority of the duodenal carcinoids. Lymphomas are most commonly diffuse large B-cell lymphomas, and there is a T-cell type sometimes is seen in patients with celiac disease, and MALT lymphoma can arise in the ileum, as well as Mediterranean lymphoma (IPSID, sometimes considered a form of MALT lymphoma), centrocytic Malignant lymphoma, and Burkitt-like lymphoma. In terms of secondary cancers, cancer arising from the breast, lung and especially melanomas metastasize to the small bowel hematogenously. Primary tumors of the colon, ovary, uterus and stomach usually enter the small bowel either by direct invasion or by intraperitoneal spread.
W. Thyroid cancer comes in four forms: papillary thyroid cancer, follicular thyroid cancer, anaplastic thyroid cancer, and medullary thyroid cancer.  
X. The carcinomas of the bile ducts are of numerous types, including carcinoma in situ, adenocarcinoma, papillary adenocarcinoma, adenocarcinoma (intestinal-type), 

 (2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  That provided is very limited. There is no dosage range information nor is their information regarding toxicity and its efficacy. Toxicity tells how much the body tolerates. It does not tell how much it takes to be effective. Indeed, if is fairly common in screening for anti-cancer drugs to find agents which are “effective” only at doses higher than the body can tolerate and hence are, in effect, of no actual value. 

 (4) State of the Prior Art: The claimed compounds are polymorph D triazole-4-carboxamide compounds and derivatives.  So far as the examiner is aware, no polymorph D triazole-4-carboxamide compound of any kind have been successfully used as treatment of cancers such as cancer of the lung, colon, ovarian, bladder, stomach, pancreas, liver, skin, , pancreas and kidney (to name of few) inclusively.  
(5)  Working Examples: There are no working examples of the treatment of any disorder. Examples have some tests with assorted cell lines. None are apparently directly relevant even to the claim 51.  More generally, cells lines cannot establish efficacy for anti-cancer agents. .  The following considerations pertain:
①In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657. 

In this case, applicants have not established, that their particular tests are correlated with the claimed utility. Applicants are assuming that this is the case.  

③In fact, preclinical cancer models, which are principally in vitro cell studies and transplanted tumors (xenografts) have long been understood to have a particularly poor track record and, specifically, do not correlate with actual success in the treatment of cancer. The quotes which follow express this idea in a variety of ways. 

"The fundamental problem in drug discovery for cancer is that the model systems are not predictive at all," says Alan Oliff, executive director for cancer research at Merck Research Laboratories. (Gura, Science 7 November 1997: Vol. 278. no. 5340, pp. 1041 – 1042).

MIT Professor Robert Weinberg states: “A fundamental problem which remains to be solved in the whole cancer research effort, in terms of therapies, is that the preclinical models of human cancer, in large part, stink.”  (Leaf, Clifton, Health Administrator Vol. XVII, Number 1: 172-183, 2005)

Says Dr. Sally Burtles, Director of Drug Development at Cancer Research UK: “We do trials in people because animal models do not predict what will happen in humans” (“EXPERT SCIENTIFIC GROUP ON PHASE ONE CLINICAL TRIALS FINAL REPORT” 30th November 2006, pages C1, C35-C38; see page C38)



“The poor performance of most investigational cancer drugs implies that the standard preclinical disease models are faulty or, at least, improperly used.” Kamb, Nature Reviews Drug Discovery 4, 161-165 (February 2005)

A direct measure of the low predictive value of preclinical screening for anti-cancer drugs is the low rate of response for Phase 1 clinical trials. Roberts, Jr et al., JAMA 292(17): 2130-2140 (2004), Table 4, shows response rates for the 1999-2002 period ranging from 0.4% to 5.3%; the overall response rate was 3.8%. Percentages this low clearly indicate that the pre-clinical screening as a whole is absolutely not predictive --- even a rate 10 times that high would indicate that the preclinical tests are not reliably predictive. Indeed, the article notes that the response rate to these agents is actually going down over time. Moreover, Roberts, Jr reports that only 44% of the studies were actually published, and since surely studies with unfavorable outcomes are less likely to be published, the actual success rate would be below that 3.8%. 

Another approach is to look at success rates in Phase II studies.  Kola, Nature Reviews Drug Discovery  3, 711-715 (2004) states that “more than 70% of oncology compounds” fail their phase II tests, clear evidence preclinical  testing does not predict even for non-biologics in oncology, as is seen here, would have an even lower success rate than that 5%.

“The predictive quality of standard animal models has been assessed in a retrospective analysis, with the conclusion that tumor specificity does not translate from laboratory to clinic. Human tumor xenografts that present tumors of a particular histology and tissue of origin do not predict for clinical activity in that tumor.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 427. In other words, successful animal tests with human tumor xenografts with cancer X do not predict clinical success in humans with cancer X. 

Indeed, oncologists don’t even expect such tests to be reliable predictors. “Cell lines derived under artificial conditions and propagated for decades are not likely to be realistic, or to provide meaningful targets.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 428. The obvious limitations of subcutaneously transplanted xenografts are that they do not reside in the same anatomical site as the corresponding tumor in patients (i.e. are not orthotopic); that 'these generally do not metastasize (metastasis is usually how cancers kill patients); that the blood vessels and stroma are of mouse, not human, origin, and that the cells used are from a homogeneous, not heterogeneous, cell type (real world cancers are Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 430. 

It is agreed that considerable success has been achieved in this regard in other areas of medicine, but cancer has been well-recognized as an exception, giving anomalous results. “It should be noted that oncology has the lowest success rates of any therapeutic area.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. “Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials ….  Interestingly, most commonly used cancer drugs fail to satisfy these criteria….Many marketed anticancer drugs break most of the rules of good pharmacokinetic (PK) behavior.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 429. 

The examiner is not stating that no individual model provides or will ever provide a good correlation with actual efficacy for any specific cancer type.  And it is entirely possible that some present or advanced model e.g. an orthotopic or spontaneous metastasis model can or will be shown to correlate with this or that specific cancer. However, given the art-recognition of the fact that that preclinical models in the cancer area do not correlate with actual treatment, the burden is on applicants to show that their particular model has been shown to correlate with whatever particular cancer they wish to claim. 

⑤ In addition, the claims are drawn to what is actually a diverse set of cancers, which have little or nothing in common except that these are hyperproliferative disorders that involve GLSI activity that have demonstrated the role of a tyrosine kinase in their development.
	Accordingly, the working examples cannot be said to establish efficacy for any of the rejected claims. 
(6) Skill of those in the art:  Taken as a whole, the skill level in oncology must be considered as low.  “It should be noted that oncology has the lowest success rates of any therapeutic area.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431.  There is even some understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but “Cell lines derived under artificial conditions and propagated for decades are not likely to be realistic, or to provide meaningful targets.” (page 428).  The next step is animal models, but “Preclinical efficacy models in cancer drug discovery … are usually rodent models (page 429).  Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: “The most common cause of 
Many, many mechanisms have been proposed over the decades as methods of treating the assorted cancers generally. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy involves stimulating the patient's immune system to attack cancer cells generally, either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by the administration of therapeutic antibodies as drugs, so the patient's immune system is recruited to destroy tumor cells by the therapeutic antibodies. Another approach would be to increase the amount or activity of the body’s tumor suppressor genes, e.g. p53, PTEN, APC and CD95, which can for example activate DNA repair proteins, suppress the Akt/PKB signaling pathway,  or initiate apoptosis of cancer cells. The angiogenesis inhibitor strategy was based on cutting off the blood supply that growing tumors need by shutting off the growth of new blood vessels by, for example, suppressing proliferation of endothelial cells or inducing apoptosis of endothelial cells. There is also the cancer stem cell paradigm, which hypothesizes that cancer could be treated generally, either by targeting the cancer stem cells themselves, or by targeting the epithelial-to-mesenchymal transition which supposedly generates the cancer stem cells.  Yet another approach is to inhibit one or more of the assorted none of these approaches have ever produced a drug which come remotely near such a goal. 
Specifically, the prior art knows that there never has been a compound capable of treating cancers generally, and that includes the leukemias/lymphomas.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that cancer in general could be treated with Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.
Lymphomas of the stomach are not commonly treated with anti-cancer agents per se, but instead, surgery or radiation and antibiotic therapy (e.g. amoxicillin, metronidazole, bismuth, omeprazole) are the primary treatments. Aggressive NK cell leukemia is considered to be untreatable with pharmaceuticals.  For the various cancers applicant is trying to treat, see discussion at (b) A-L above. 
 (7) The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1, 4, 5 and 6, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The traversal is unpersuasive, and the rejection of these claims under 35 U.S.C. 112, first paragraph, is maintained for the reasons of record as set forth today and in the Office Action dated December 2, 2020.
Allowable Subject Matter
Claims 59-62 are allowed. The methods were not found to be obvious or anticipated by the prior art of record.  The prior art does not teach or suggest the methods encompassing the compounds in the manner claimed by the Applicant. Therefore, these claims are allowed.
Conclusion
	Claims 51-62 and 70-75 are pending.  Claims 51-58 and 70-75 are rejected.  Claims 59-62 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL V WARD/Primary Examiner, Art Unit 1624